Citation Nr: 1410570	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran may rescind his election to receive educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), in lieu of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), effective December 16, 2010.


ATTORNEY FOR THE BOARD

C. Fields, Counsel









INTRODUCTION

The Veteran had active service from April 2003 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative determination by the Education Office at the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.

In July 2011, the Veteran clarified that he had no appointed representative for this claim.

The Board notes that there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.


FINDING OF FACT

In November 2010, the Veteran submitted a properly completed electronic application for Chapter 33 (Post-9/11 GI Bill) educational assistance benefits, whereby he irrevocably elected to receive benefits under Chapter 33 in lieu of benefits under Chapter 30 (Montgomery GI Bill) effective December 16, 2010.


CONCLUSION OF LAW

The election of educational benefits under the Post-9/11 GI Bill (Chapter 33) program in lieu of benefits under the Montgomery GI Bill (Chapter 30) program effective December 16, 2010, was irrevocable and may not be rescinded.  38 U.S.C.A. §§ 3301-3324 (West Supp. 2013); 38 C.F.R. § 21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These procedures do not apply, however, in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  For educational assistance claims, specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510.  As such, specific VCAA notice was not required in this case.  

Further, the provisions of the VCAA do not apply in this case, as the law, and not the underlying facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOGCPREC 5-2004 (June 23, 2004).  In fact, the procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  Therefore, no further notice or development action is necessary in this case.

Merits Analysis

The United States Congress established a new educational assistance program under 38 U.S.C.A. Chapter 33 (known as the Post-9/11 GI Bill) for individuals with qualifying active duty service on or after September 11, 2001.  This program was made effective as of August 1, 2009.  See generally 38 U.S.C.A. §§ 3301-3324; 38 C.F.R. § 21.9500.

Pursuant to implementing regulations, an individual is eligible for Chapter 33 benefits if he or she meets minimum service requirements as set forth in paragraphs 
(a) and (b), and then makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607.  38 C.F.R. § 21.9520(c)(1)(i).  

An individual who, as of August 1, 2009, has used entitlement under Chapter 30, but retains unused entitlement under that chapter, and makes an irrevocable election to receive educational assistance under the provisions of Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1).

The Veteran served on active duty from 2003 to 2005, as indicated above.  He was previously in receipt of educational assistance benefits under 38 U.S.C.A. Chapter 30, known as the Montgomery GI Bill (MGIB) program.  In November 2010, he submitted an application for Chapter 33 educational benefits in lieu of Chapter 30 benefits, by electronically completing a VA Form 22-1990.  He requested that the Chapter 33 benefits begin effective December 16, 2010.  

The Veteran's minimum eligibility for Post-9/11 GI Bill benefits is not in dispute.  Rather, VA processed the online application and issued a Certificate of Eligibility for zero months and eight days of benefits under the Post-9/11 GI Bill at the 100 percent level, based on his qualifying service and the remaining benefits under Chapter 30.  

In particular, the Veteran's educational records showed that he was enrolled and receiving MGIB benefits for the Fall 2010 term, which would end on December 16, 2010.  Based on his Post-9/11 GI Bill application, MGIB benefits were stopped effective December 16, 2010.  In November 2010, VA notified the Veteran of this eligibility and the prorated award amounts under Chapter 33 for 1 day of the current certified enrollment period, and that he would have zero months and seven days of eligibility remaining under the Post-9/11 GI Bill as of December 16, 2010.  

VA subsequently received certification that the Veteran's next semester at a qualifying institution began on January 19, 2011.  In March 2011, VA notified the Veteran that he had been awarded benefits based on the remaining seven days of entitlement under Chapter 33, which were exhausted as of January 25, 2011.

The Veteran appealed from these determinations.  He seeks to change the effective date of his election for Chapter 33 (Post-9/11 GI Bill) benefits in lieu of Chapter 30 benefits to January 27, 2011, so that he may receive the full 12 months of educational benefits that would have been remaining under Chapter 33.  In other words, he seeks to rescind his irrevocable election and choice of effective date.  

VA regulations provide that an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing a VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program."); (iii) the date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009."); and (iv) an acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  38 C.F.R. § 21.9520(c)(2).  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009.  38 C.F.R. § 21.9520(c)(2)(iii); see also 38 C.F.R. § 21.9625 (criteria for the beginning date of an award or increased award of educational assistance under Chapter 33).

Here, the Veteran submitted a properly completed VA Form 22-1990 using VA's online application process (VONAPP) in November 2010.  In the field "education benefit being applied for," he selected "Chapter 33, in lieu of Chapter 30" benefits, and specified that this election should be made effective as of December 16, 2010.  The application included the Veteran's full identifying information, as well as other pertinent information, and it was electronically signed and dated by the Veteran.

Although the documents of record do not contain an explicit acknowledgement by the Veteran reflecting awareness that this election was irrevocable, this is not required when the Veteran opts to apply for Chapter 33 benefits via completion of a VA Form 22-1990.  In other words, the regulation does not specify that a completed VA Form 22-1990 must include a statement from the Veteran acknowledging that his election for benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program is irrevocable.  Rather, the regulation only requires that a VA Form 22-1990 be properly completed for irrevocability to take effect.  The regulation only requires that the Veteran must explicitly acknowledge that his election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable if he or she opts to submit a written statement seeking Chapter 33 benefits.  This is an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under Chapter 33 to the Department of Defense.  

These three options for submitting an irrevocable election listed under 38 C.F.R. §21.9520(c)(2) are disjunctive, i.e., separated by the word "or," rather than conjunctive, i.e., separated by the word "and," which means that only one of the requirements under this provision must be met for irrevocability to occur.  See Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  In contrast, the four requirements to be included in a written statement, if a Veteran uses that option, are phrased in the conjunctive and must all be included for the written statement to be valid.  Id.  As such, if a Veteran submits a written statement instead of a VA Form 22-1990, then the election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met.  That was not required in this case.  Rather, as the Veteran submitted a properly completed online application via VA Form 22-1990, he made an irrevocable election for benefits as of the chosen effective date.  

Moreover, there is a presumption of regularity to all VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982), and United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  Thus, VA's electronic application program is deemed to have been properly developed to comply with the legal requirements for Chapter 33 benefits, including the irrevocable election requirements under 38 C.F.R. § 21.9520(c)(1)(i).  

Indeed, the agency of original jurisdiction explained in this case that, at the time the Veteran applied for benefits, the online application began with a message that claimants who are eligible for the MGIB, Montgomery GI Bill - Selected Reserve (MGIB-SR), or Reserve Educational Assistance Program (REAP) must make an irrevocable election from one of those programs to the Post-9/11 GI Bill program.  The online message also informed applicants that their entitlement under the Post-9/11 GI Bill program would be limited to the months they had remaining under the prior program.  See Statement of the Case. 

The Veteran does not contend that his online application, or VA 21-1990, was not properly completed, or that he did not elect Chapter 33 benefits in lieu of Chapter 30 benefits.  Further, the Veteran has candidly indicated a general awareness of the fact that his election was irrevocable, inasmuch as he maintains that he believed his Chapter 30 benefits would be exhausted prior to December 16, 2010, before he elected to receive Chapter 33 benefits.  The Veteran merely argues that he incorrectly calculated the amount of entitlement he had left under the MGIB program.  The Veteran also states that he was unable to get clear information via direct phone calls to VA, and that he was erroneously advised by his school's certifying official (SCO) that he should simply report the ending and beginning dates of his semesters, or December 16, 2010, and January 19, 2011.  The Veteran requests that his Chapter 33 benefits be made effective January 27, 2011, in order to be entitled to the full additional 12 months of benefits under that program.

To the extent that a VA or government employee may have given the Veteran erroneous advice, this cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  Additionally, the Veteran's intent or lack of intent or understanding does not constitute a basis for the relief he seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).  

Although the Board is sympathetic, the eligibility requirements for educational assistance are controlled by statutes enacted by Congress and regulations promulgated by the Armed Forces and VA; neither the agency of original jurisdiction nor the Board is free to disregard these laws.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for the benefits are not met); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").  

As discussed above, the Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program effective December 16, 2010, when he completed the electronic (online) application.  As such, the irrevocability requirements under 38 C.F.R. § 21.9520(c)(2) were fulfilled, and his election is irrevocable; there is no basis under the law to amend the election or effective date.

The Veteran also does not dispute the calculation of the agency of original jurisdiction that he had zero months and eight days of Chapter 30 benefits remaining as of December 16, 2010, and there is no indication that this calculation was inaccurate.  When he elected to receive educational assistance under Chapter 33 in lieu of his benefits under Chapter 30, his entitlement was limited to that portion or amount of his unused Chapter 30 benefits.  Therefore, by law, the Veteran was limited to receive zero months and eight days of entitlement under Chapter 33 as of December 16, 2010.  38 C.F.R. § 21.9550(b)(1).  

In sum, the Veteran's election of Chapter 33 educational assistance benefits in lieu of Chapter 30 benefits effective as of December 16, 2010, was irrevocable.  Additional benefits under the Post-9/11 GI Bill are not warranted as a matter of law, and the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The Veteran made an irrevocable election to receive educational assistance benefits under 38 U.S.C.A. Chapter 33, in lieu of benefits under 38 U.S.C.A. Chapter 30, effective December 16, 2010; and the appeal is denied.			



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


